Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Hermanson on 3/3/2022.
The application has been amended as follows:
Claims 14, 15 and 21-25 are canceled.

Reasons for Allowance
Claims 1-13 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 20130253457 A1 (Shubin), US 20170238911 A1 (Duval), US 7993315 B2 (Matsuura), US 4784654 A (Beecher)
Duval discloses a fluid collector apparatus comprising front and rear housings similar to the instant application as well as a baseplate. The baseplate of Duval differs from the instant application in both shape and its relationship with surrounding components. Regarding the baseplate, Duval fails to teach or suggest a reason to 
Shubin discloses a fluid collector apparatus comprising a front housing, rear housing, discharge tube, baseplate, discharge tube and a collection tube but fails to meet several limitations required by applicant. The collection tube does not extend into the vented housing, nor is it held in an interference fit. The discharge tube as defined by examiner fails to extend through a grommet, as a grommet is lacking in Shubin. While several components fulfill the structural requirements of the instant application, there is no motivation to alter the structure to meet said requirements. By making these changes, the device of Shubin would be greatly changed in both construction and use.
Matsuura discloses a fluid collector apparatus designed to collect fluid from a male. Matsuura teaches various housing components and layers which could fulfill the requirements of a discharge tube or collection tube but lacks an indwelling baseplate. Matsuura fails to teach or suggest the addition of the aforementioned features.
Beecher discloses a fluid collector apparatus comprising the vented housing and baseplate but fails to teach or suggest a discharge tube or making modifications to the baseplate which would fulfill the requirements of the instant application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781